DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/11/22.
Claims 1-17 is presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Response to Arguments


Applicant's arguments filed 6/10/22 with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection.
 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (U.S. Pub. No. 20120116159 A1), in view of Neil (Multispectral image alignment using a three channel endoscope in vivo during minimally invasive surgery - Received 18 Jun 2012; rev. 7 Sep 2012; accepted 11 Sep 2012; published 14 Sep 2012; 1 October 2012 / Vol. 3, No. 10 / BIOMEDICAL OPTICS EXPRESS 2567), further in view of Mysore (U.S. Pub. No. 20070248254 A1).

Regarding to claim 1 and 15-16:

1. Mizuyoshi teach an image captured by a medical imaging device, comprising: (Mizuyoshi Fig. 8 [0063] FIG. 4 is a detailed block diagram of the image processing part. A picture signal input from the imaging device 21 to the image processing part 65 is first input to a brightness calculating section 65a)
circuitry configured to acquire a special light image that captures a reflected light  when light of a specific wavelength band is irradiated to a living body from the medical imaging device; (Mizuyoshi [0060] FIG. 2 illumination light obtained by the combination of the blue laser light source 51 and the phosphor 57, and the violet laser light source 53 [special light] as described above is emitted from the tip portion of the endoscope 11 [medical imaging device] toward an observation target region of a subject) 
acquire a white light image that captures a reflected light when white light is irradiated to the living body from the medical imaging device, (Mizuyoshi Fig. 5-7 [0107] since the light quantity ratio between the violet laser beam and the blue laser beam (white light) may be continuously changed, a vascular structure changing along the depth direction from the organism tissue surface layer may be easily observed, and hence, the vascular structure in a shallower surface layer portion of the organism tissue may be clearly grasped)
generate a first 3D structure mage based on the special light image and a second 3D structure mage based on the white light image, (Mizuyoshi [0075] FIGS. 7A, 7B and 7C, the depth [3D structure mage] of the observation from the surface layer is smaller in the order of 7A, 7B and 7C in accordance with the wavelength of the illumination light, and the amount of minute blood capillaries shown is increased in this order ... since the light quantity ratio between the blue laser beam and the violet laser beam may be freely changed without stages, it is easy to presume a stereo structure [3D structure mage] of blood vessels in the mucosal surface layer or to selectively and clearly show a desired observation target on the basis of change in the observation image caused in continuously changing the light quantity ratio)
including at least one of: emphasize the area by superimposing a numerical value indicating a thickness of a component of the living body from the difference in the depth direction, or emphasize the area by superimposing a gradation image corresponding to the thickness of the component of the living body from the difference in the depth direction. (This part of an OR condition, no rejection required)

Mizuyoshi [0032] [FIG. 17] a desired range of a narrow band image is overlapped on a general image to be simultaneously displayed. [0167] According to this endoscope device, the general observation image and the image in which the specific information is enhanced are displayed in an overlapped manner, so as to be easily compared with each other for the observation. This includes depth information. So it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art “compare the first 3D structure image and the second 3D structure image, determine a difference between the first 3D structure image and the second 3D structure image in a depth direction, and emphasize an area of an image on a display based on the difference in depth direction.” is obvious from the teaching of Mizuyoshi.

Mizuyoshi do not explicitly teach compare the first 3D structure image and the second 3D structure image, determine a difference between the first 3D structure image and the second 3D structure image in a depth direction, and emphasize an area of an image on a display based on the difference in depth direction, emphasize the area when the difference in the depth direction exceeds a first threshold to indicate a region having metastatic potential of cancer.

However Neil teach compare the first 3D structure image and the second 3D structure image, (Neil page 10 Fig. 5 510 nm 550 nm. Neil page 7 para 1 the position of these features, which are selected based on intensity gradient information [depth], can be tracked in time over the full set of images by employing stereo-temporal constraints using a stereoscopic variant [structural relationship, because stereo image are 3D image. Also, please see Fig. 3

    PNG
    media_image1.png
    562
    559
    media_image1.png
    Greyscale

Neil Fig. 3 shows 3D depths are calculated from lights of different wavelength. Lambda
is light wavelength in X-axis is plotted for depth of image in Y-axis. Fig. 3 as Neil page
7 para 2 Fig. 3. Features are identified and tracked in 3D throughout the image stack ...
The processed image may then be re-projected onto 3D space to aid visualization from different wavelength light) determine a difference between the first 3D structure image and the second 3D structure image in a depth direction, (Neil page 10 Fig. 5. Motion tracking in vivo. The location of the patch is tracked in the colour stereo cameras (right camera; top row). The feature is back-projected onto the multispectral camera (middle row). Multispectral images are aligned using the back-projected feature (bottom row))
and emphasize an area of an image on a display based on the difference in depth direction. (Neil page 10 Fig. 5 shows 3D image has depth direction and Neil page 10 para 4 In the raw images (before alignment), the largest blood vessel in the field of view is still visible but is blurred due to motion artefacts. However, after alignment these vessels are more defined [emphasize an area] and have higher contrast [emphasize an area] with the surrounding tissue. Smaller blood vessels branching off the side of the large vessel are clearly visible [emphasize an area] in the aligned images of several patches but are completely averaged out in the raw images. Neil Fig. 6-7 shows emphasize an area of stereo pair (left and right) used for feature tracking and 3D [depth direction] reconstruction shown alongside the finished surface. The processed Hbt data from the patches analyzed in Fig. 6 are overlaid [emphasize an area of stereo pair on Fig. 7 right most image] onto the surface.) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil in video/camera technology. One would be motivated to do so, to incorporate emphasize an area of an image on a display based on the difference in depth direction. This functionality will improve user experience.

The combination of Mizuyoshi and Neil do not explicitly teach emphasize the area when the difference in the depth direction exceeds a first threshold to indicate a region having metastatic potential of cancer.

However Mysore teach emphasize the area when the difference in the depth direction exceeds a first threshold to indicate a region having metastatic potential of cancer. (Mysore [0013] the step of determining whether a contrast is present within the internal structure may include identifying a middle sub-volume of the internal structure based on the identified bounds, identifying a region of interest within the internal structure, detecting voxels with contrast within the region of interest by applying a predetermined threshold, performing connected components labeling to define a region of contrast, computing an area of defined region of contrast, comparing an area of defined region of contrast against a minimum size criteria and determining contrast is present within the internal structure when the defined area of contrast is greater than the minimum size criteria. The three-dimensional image may be analyzed within the identified bounds of the internal structure to determine whether the internal structure has an elevated risk of irregularity. The elevated risk of irregularity may be a suspected emboli or cancer. The step of analyzing the selected image sub-volume for the presence of the internal structure may include performing a 3D to 2D transformation on the selected image sub-volume by extracting opacity values along rays on the image sub-volume plane, processing the rays by discarding opacity values greater than a fixed value, and computing the means of all opacity values along each ray. A 1D profile may be generated on the selected image sub-volume by performing Gaussian smoothing and calculating column-wise average of the 2D transformation. The 1D profile may be analyzed against known 1D profiles of possible internal structures to determine the presence of the internal structure within the image sub-volume)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil and Mysore in video/camera technology. One would be motivated to do so, to incorporate emphasize the area when the difference in the depth direction exceeds a first threshold to indicate a region having metastatic potential of cancer. This functionality will improve accuracy of detection.

Regarding to claim 2:

2. Mizuyoshi teach the image processing apparatus according to claim 1, wherein the medical imaging device is an endoscope or a microscope. (Mizuyoshi [0060] FIG. 2 illumination light obtained by the combination of the blue laser light source 51 and the phosphor 57, and the violet laser light source 53 [special light] as described above is emitted from the tip portion of the endoscope 11 [medical imaging device] toward an observation target region of a subject)

Regarding to claim 8:

8. Mizuyoshi teach the image processing apparatus according to claim 1, wherein
the specific wavelength band includes a first wavelength and a second wavelength different from the first wavelength, and (Mizuyoshi [0060] FIG. 2 illumination light obtained by the combination of the blue laser light source 51 and the phosphor 57, and the violet laser light source 53 [special light] as described above is emitted from the tip portion of the endoscope 11 [medical imaging device] toward an observation target region of a subject. Mizuyoshi Fig. 5-7 [0107] since the light quantity ratio between the violet laser beam and the blue laser beam (white light) may be continuously changed, a vascular structure changing along the depth direction from the organism tissue surface layer may be easily observed, and hence, the vascular structure in a shallower surface layer portion of the organism tissue may be clearly grasped)

Mizuyoshi do not explicitly teach the circuitry is further configured to detect positional information in the depth direction of a blood vessel based on additional depth information generated using a first specific band light image having information limited to the first wavelength and a second specific band light image having information limited to the second wavelength.

However Neil teach the circuitry is further configured to detect positional information in the depth direction of a blood vessel based on additional depth information generated using a first specific band light image having information limited to the first wavelength (Neil page 1 para 1 using the stereoscopic information it was also possible to overlay the multispectral information on the reconstructed 3D surface. This experiment demonstrates the ability of this system for measuring blood perfusion changes in the tissue during surgery)
and a second specific band light image having information limited to the second wavelength. (Neil page 10 Fig. 5 shows 3D image has depth direction and Neil page 10 para 4 In the raw images (before alignment), the largest blood vessel in the field of view is still visible but is blurred due to motion artefacts. However, after alignment these vessels are more defined [emphasize an area] and have higher contrast with the surrounding tissue. Smaller blood vessels branching off the side of the large vessel are clearly visible in the aligned images of several patches but are completely averaged out in the raw images. Neil Fig. 6-7 shows emphasize an area of stereo pair (left and right) used for feature tracking and 3D [depth direction] reconstruction shown alongside the finished surface. The processed Hbt data from the patches analyzed in Fig. 6 are overlaid [emphasize an area of stereo pair on Fig. 7 right most image] onto the surface)

Regarding to claim 10:

10. Mizuyoshi teach the image processing apparatus according to claim 1, wherein
the specific wavelength band corresponds to excitation light, and (Mizuyoshi [0053] the phosphor 57 includes a plurality of kinds of phosphors (such as a YAG-based phosphor and a phosphor including BMA (BaMgAl.sub.10O.sub.27) or the like) that absorb a part of the blue laser beam emitted from the blue laser light source 51 and emit light of green to yellow through excitation. As a result, the excited light of green to yellow obtained from the excitation light of the blue laser beam emitted from the blue laser light source 51 and a part of the blue laser beam not absorbed by but passing through the phosphor 57 are combined so as to generate white (pseudo white) illumination light)
the circuitry is further configured to detect a positional relationship between overlapping blood vessels or a blood vessel connected to a cancer tissue. (Mizuyoshi Fig. 5-7 [0107] according to the endoscope device 100 described so far, since the violet laser beam (and the blue laser beam), namely, the illumination light of a shorter wavelength band suitable to the observation of blood vessels in particular, is used, minute blood vessels of organism tissue surface layer may be enhanced in an image to be observed, and hence, the microstructure of the blood vessels may be easily observed)

Regarding to claim 14:

14. Mizuyoshi teach the image processing apparatus according to claim 1, wherein the depth direction is with respect to a direction into the living body or with respect to a direction away from the living body. (Mizuyoshi [0072] as the violet laser beam component occupies a larger ratio, the minute blood capillaries included in a thin depth region of the mucosal surface layer are clearly shown in the observation image, and as the ratio of the violet laser beam component is smaller, information of blood vessels included in a wide depth region spread from the mucosal surface layer to the deep layer is shown. Therefore, a blood vessel distribution along a depth direction from the mucosal surface layer may be displayed in a pseudo manner, and blood vessel information along the depth direction of an observation site may be extracted as continuous information corresponding to respective depth ranges. In particular, in this exemplified structure, the blood vessel information obtained by using the blue laser beam and the blood vessel information of the surface layer obtained by using the violet laser beam are both extracted, and since these information may be displayed as images to be compared with each other, the blood vessel information including blood vessels of a shallower surface layer portion that may not be observed by using the blue laser beam may be observed with increased visibility)

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (U.S. Pub. No. 20120116159 A1), in view of Neil (Multispectral
image alignment using a three channel endoscope in vivo during minimally invasive
surgery - Received 18 Jun 2012; rev. 7 Sep 2012; accepted 11 Sep 2012; published 14
Sep 2012; 1 October 2012 / Vol. 3, No. 10 / BIOMEDICAL OPTICS EXPRESS 2567), further in view of Mysore (U.S. Pub. No. 20070248254 A1) and Burnett (U.S. Pub. No. 20160063698 A1).

Regarding to claim 3:

3. Mizuyoshi teach the image processing apparatus according to claim 1, Mizuyoshi do not explicitly teach wherein the circuitry is further configured to detect a volume, or an overlap of components of the living body in the depth direction based on the difference in the depth direction.

However Mysore teach wherein the circuitry is configured to detect a thickness, a volume, or an overlap of components of the living body in the depth direction based on the difference in the depth direction. (Mysore [0013] the step of determining whether a contrast is present within the internal structure may include identifying a middle sub-volume of the internal structure based on the identified bounds, identifying a region of interest within the internal structure, detecting voxels with contrast within the region of interest by applying a predetermined threshold, performing connected components labeling to define a region of contrast, computing an area of defined region of contrast, comparing an area of defined region of contrast against a minimum size criteria and determining contrast is present within the internal structure when the defined area of contrast is greater than the minimum size criteria. The three-dimensional image may be analyzed within the identified bounds of the internal structure to determine whether the internal structure has an elevated risk of irregularity. The elevated risk of irregularity may be a suspected emboli or cancer. The step of analyzing the selected image sub-volume for the presence of the internal structure may include performing a 3D to 2D transformation on the selected image sub-volume by extracting opacity values along rays on the image sub-volume plane, processing the rays by discarding opacity values greater than a fixed value, and computing the means of all opacity values along each ray. A 1D profile may be generated on the selected image sub-volume by performing Gaussian smoothing and calculating column-wise average of the 2D transformation. The 1D profile may be analyzed against known 1D profiles of possible internal structures to determine the presence of the internal structure within the image sub-volume)

Alternatively Burnett teach wherein the circuitry is configured to detect a thickness, a volume, or an overlap of components of the living body in the depth direction based on the difference in the depth direction. (Burnett [0062] a 3D camera may be used, using technology similar to that of a CT scanner, MRI scanner, Ultrasound scanner etc., and/or using non-radiation based visible 3D technology. In these embodiments, the image may be analyzed in a volumetric manner, allowing the system to segment the blood volume and determine very accurately the volume of blood in a sanitary product)

The motivation for combining Mizuyoshi, Neil and Mysore as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil, Mysore and Burnett in video/camera technology. One would be motivated to do so, to incorporate detect a thickness, a volume, or an overlap of components of the living body in the depth direction based on the difference in the depth direction. This functionality will improve efficiency.

Regarding to claim 4:

4. Mizuyoshi teach the image processing apparatus according to claim 1, Mizuyoshi do not explicitly teach wherein the circuitry is further configured to, on condition that difference in the depth direction exceeds a second threshold, detect a bleeding position.

However Burnett teach wherein the circuitry is further configured to, on condition that difference in the depth direction exceeds a second threshold, detect a bleeding position. (Burnett [0058] the blood volume analysis may be performed automatically, darker blood, lighter blood, body fluids [mist], mucus, colors etc. Image analysis techniques may include edge detection, convolution, deconvolution, object recognition, masking, subtraction, algebraic modification, Fourier transforms, averaging, and/or stain detection using color, color depth, color darkness/lightness or other thresholds, or any other image analysis technique. Image analysis may account for shadows or other artifacts. Blood clots and/or blood flooding may be detected and analyzed either automatically or manually. [0062] a 3D camera may be used, using technology similar to that of a CT scanner, MRI scanner, Ultrasound scanner etc., and/or using non-radiation based visible 3D technology. In these embodiments, the image may be analyzed in a volumetric manner, allowing the system to segment the blood volume and determine very accurately the volume of blood in a sanitary product)

Regarding to claim 5:

5. Mizuyoshi teach the image processing apparatus according to claim 1, Mizuyoshi do not explicitly teach wherein the circuitry is further configured to, on condition that difference in the depth direction exceeds a third threshold, detect a mist resulting from surgery.

However Burnett teach wherein the circuitry is further configured to, on condition that difference in the depth direction exceeds a third threshold, detect a mist resulting from surgery. (Burnett [0058] the blood volume analysis may be performed automatically, darker blood, lighter blood, body fluids [mist], mucus, colors etc. Image analysis techniques may include edge detection, convolution, deconvolution, object recognition, masking, subtraction, algebraic modification, Fourier transforms, averaging, and/or stain detection using color, color depth, color darkness/lightness or other thresholds, or any other image analysis technique. Image analysis may account for shadows or other artifacts. Blood clots and/or blood flooding may be detected and analyzed either automatically or manually. [0062] a 3D camera may be used, using technology similar to that of a CT scanner, MRI scanner, Ultrasound scanner etc., and/or using non-radiation based visible 3D technology. In these embodiments, the image may be analyzed in a volumetric manner, allowing the system to segment the blood volume and determine very accurately the volume of blood in a sanitary product)

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (U.S. Pub. No. 20120116159 A1), in view of Neil (Multispectral
image alignment using a three channel endoscope in vivo during minimally invasive
surgery - Received 18 Jun 2012; rev. 7 Sep 2012; accepted 11 Sep 2012; published 14
Sep 2012; 1 October 2012 / Vol. 3, No. 10 / BIOMEDICAL OPTICS EXPRESS 2567), further in view of Mysore (U.S. Pub. No. 20070248254 A1) and Suzuki (U.S. Pub. No. 20100331624 A1).

Regarding to claim 9:

9. Mizuyoshi teach the image processing apparatus according to claim 8, Mizuyoshi do not explicitly teach wherein the circuitry is further configured to correct an image in which a reflectance of an artery located at a deeper position than a vein using the positional information in the depth direction of the blood vessel.

However Suzuki teach wherein the circuitry is further configured to correct an image in which a reflectance of an artery located at a deeper position than a vein using the positional information in the depth direction of the blood vessel. (Suzuki [0123] Also, the NBI mode allows capillary vessels in the mucosal epithelium as well as fine mucosal patterns to be highlighted through irradiation with two beams of narrow-band wave lengths easily absorbed by blood hemoglobin. In order to observe blood vessels with high contrast, by focusing on the use of light which combines the properties of being absorbed strongly in blood and being reflected and scattered intensely by the mucosal epithelium, the NBI mode irradiates the observed site with blue narrow-band light (e.g., 390 nm to 445 nm) for use to observe capillary vessels in the mucosal epithelium and green narrow-band light (e.g., 530 nm to 550 nm) for use to enhance contrast between thick blood vessels in deep part and the capillary vessels in the mucosal epithelium)

The motivation for combining Mizuyoshi, Neil and Mysore as set forth in claim 1 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil, Mysore and Suzuki in video/camera technology. One would be motivated to do so, to incorporate correct an image in which a reflectance of an artery located at a deeper position than a vein using the positional information in the depth direction of the blood vessel. This functionality will improve accuracy.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (U.S. Pub. No. 20120116159 A1), in view of Neil (Multispectral
image alignment using a three channel endoscope in vivo during minimally invasive
surgery - Received 18 Jun 2012; rev. 7 Sep 2012; accepted 11 Sep 2012; published 14
Sep 2012; 1 October 2012 / Vol. 3, No. 10 / BIOMEDICAL OPTICS EXPRESS 2567), further in view of Mysore (U.S. Pub. No. 20070248254 A1) and Kanamori (U.S. Pub. No. 20150219552 A1).

Regarding to claim 12:

12. Mizuyoshi teach the image processing apparatus according to claim 1, Mizuyoshi do not explicitly teach wherein the component is a transparent membrane.

However Kanamori teach wherein the component is a transparent membrane. (Kanamori [0066] FIGS. 1 A and 1 B are images of a surface mucous membrane of a human stomach observed with an endoscope. [0002] In the field of endoscopes which capture an image of a wall surface of a living organ covered with a mucous membrane by illuminating the wall surface with light, it is necessary to inspect not only a change in the color of the surface but also the texture of small irregularities on the surface. With regard to the surface texture, translucent small irregularities, such as gastric areas, having an average size of about 0.5 to 1.0 mm and a depth of about 0.1 to 0.2 mm are to be inspected. the effect of emphasizing the contrast was confirmed. [0103] when the polarization direction of the illumination light was varied between 0.degree. and 90.degree., the polarization difference image clearly changed for large surface structures, such as surface creases having a size of about 10 mm. Kanamori [0184] According to the embodiments of the present disclosure, irregularities [thickness] on a surface of a smooth, transparent or translucent object can be appropriately detected, and can also be emphasized on a display such that the irregularities can be easily recognized by a human being. Kanamori [0067] FIG. 1 B shows an image obtained after spraying indigo carmine solution. The texture of small irregularities on the surface having a size of about 0.5 to 1.0 mm and a depth of about 0.1 to 0.2 mm can be clearly observed)

The motivation for combining Mizuyoshi, Neil and Mysore as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil and Kanamori in video/camera technology. One would be motivated to do so, to incorporate wherein the component is a transparent membrane. This functionality will enhance functionality.

Allowable subject matter

Regarding to claim 6 and 7:

Claims 6 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding to claim 17:


Claims 17 is allowed for the same reason as claim 7.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482